Exhibit 10.1

EXECUTION COPY

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release of Claims (“Agreement”) is made by and
among Jeffrey P. Freimark (“Executive”), an individual, Intelsat Global, Ltd., a
Bermuda corporation, Intelsat Holdings, Ltd., a Bermuda corporation, and
Intelsat, Ltd., a Bermuda corporation, (together, “Intelsat” or the “Company”).

WHEREAS, the Executive is a party to an Employment Agreement with Intelsat
Holdings, Ltd. and Intelsat, Ltd. dated as of March 16, 2006 and amended as of
July 3, 2006, October 26, 2006, and March 16, 2007 (the “Employment Agreement”);
and

WHEREAS, the Executive’s employment with Intelsat will terminate as of June 5,
2008 and Intelsat desires to provide Executive with separation benefits as set
forth in his Employment Agreement;

NOW THEREFORE, in consideration of the mutual promises and releases contained
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1. Separation Benefits

 

  a. Separation Date and Final Paycheck. The Executive’s employment with
Intelsat will terminate effective June 5, 2008 (the “Separation Date”). The
Executive will receive normal compensation up to and including the Separation
Date, as well as a lump sum payment in the amount of $18,638.29, representing
his accrued vacation as determined by Intelsat and agreed by the Executive, less
all required tax withholdings and other authorized deductions.

 

  b. Severance Pay. Following Executive’s execution and non-revocation of this
Agreement, and provided all Company property has been returned, Intelsat will
pay to the Executive severance pay in the total amount of $905,850.00, less all
required tax withholdings and other authorized deductions, in twelve equal
monthly installments. The first installment will be paid within fifteen (15)
days after the Executive’s execution of this Agreement, and the following
installments will be paid thereafter effective as of the first day of each
month, from July 2008 to May 2009. Payments will be made within ten (10) days of
the due date and will be sent via Federal Express or other overnight mail to the
Executive’s home address.

 

  c.

Continued Coverage under Group Health Plans. The Executive shall be entitled to
elect to continue coverage under each of the Intelsat group health plans in
which he was enrolled as of the Separation Date, consistent with the status and
level of coverage that was in place as of such date, in accordance with the
requirements of the Consolidate



--------------------------------------------------------------------------------

 

Omnibus Budget Reconciliation Act of 1985 and its relevant regulations
(“COBRA”). Executive shall be solely responsible for paying the full amount of
all premiums that are chargeable in connection with such coverage pursuant to
company policy, subject to all requirements of COBRA.

 

  d. Equity Treatment. The Executive and Intelsat agree that as of the
Separation Date the Executive will have fully vested in his equity award
consisting of 45,420.51 options to purchase Intelsat shares valued at $100.00
per share, for an exercise price of $25.00 per share. Pursuant to Section 4.4(d)
(ii) of the Employment Agreement, Executive’s outstanding and unexercised
options will be cancelled in exchange for a payment to Executive of
$3,406,539.00, which amount is equal to the fair market value of all shares
subject to the Executive’s vested options as of the most recent valuation on
February 4, 2008, minus the total exercise price of such options. The Company
will deduct all required tax withholdings from the payment, and pay the net
amount to Executive in five equal installments, by Federal Express or other
overnight mail, without interest. The initial payment will be made on the same
date as the first installment of the Severance Pay pursuant to Section 1.b.
above, and the following four payments at six-month intervals thereafter;
provided that the Executive is not in breach of any obligation under this
Agreement or any other agreement with the Company at the time of each payment.

 

  e. Legal Fees. Intelsat will promptly reimburse the Executive for all
reasonable and documented legal fees and related expenses, up to a maximum
amount of $5,000 in the aggregate, incurred in connection with the negotiation
and execution of this Agreement.

 

  f. Except as set forth in this Agreement or as required by federal, state, or
local law, the Executive shall not be entitled to any additional benefits
relating to his separation from employment; provided however, that this
Agreement does not affect or impair Executive’s rights under the Intelsat
Retirement Savings Plan.

 

2. Release

Executive, on Executive’s own part and on behalf of Executive’s dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases, acquits, and discharges Intelsat
and their respective parent, subsidiaries, affiliates, owners, trustees,
directors, officers, agents, executives, stockholders, representatives, assigns,
and successors (collectively referred to as “Intelsat Releasees”) with respect
to and from any and all claims, wages, agreements, contracts, covenants,
actions, suits, causes of action, expenses, attorneys’ fees, damages, and
liabilities of whatever kind or nature in law, equity or otherwise, whether
known or unknown, suspected or unsuspected, and whether or not concealed

 

2



--------------------------------------------------------------------------------

or hidden, which Executive has at any time heretofore owned or held against said
Intelsat Releasees, including, without limitation, those arising out of or in
any way connected with Executive’s employment relationship with Intelsat or
Executive’s separation from employment with Intelsat, and any other aspects of
Executive’s compensation, benefits, and equity awards, equity ownership or
repurchase of equity from Executive by Intelsat or its affiliates, except with
respect to those benefits set forth in Paragraph 1 of this Agreement.

 

3. Time to Consider Agreement

Executive may take twenty-one (21) days from the date this Release is presented
to Executive to consider whether to execute this Release, and may wish to
consult with an attorney prior to execution of this Release. Executive, by
signing this Agreement, specially acknowledges that he is waiving his right to
pursue any claims under federal, state or local discrimination laws, including
the Age Discrimination in Employment Act, 29 U.S.C. Section 626 et seq., which
may have arisen prior to the execution of this Release. This Release shall
become final and irrevocable upon the expiration of the seven (7) day period
following Executive’s execution of the Release, during which time Executive may
revoke this Release, and after which time this Release shall be final and
irrevocable.

 

4. Restrictive Covenants

The Executive hereby acknowledges the continuing validity and enforceability of
the terms of the Employment Agreement (including without limitation the
cooperation covenant of Section 4.7 (“Cooperation”), the no-hire and
nonsolicitation covenant of Section 5.2 (“Nonsolicitation”), the noncompetition
covenant of Section 5.3 (the “Noncompete”)), the Conflict of Interest and
Confidentiality Agreement, and/or any other confidentiality agreement or
restrictive covenant that Executive signed during Executive’s employment with
Intelsat; and Executive further agrees that in Section 5.2 (Nonsolicitation) and
Section 5.3 (Noncompete) of the Employment Agreement, the Restricted Period
shall be defined as “two (2) years” instead of “one (1) year”. Executive hereby
affirms his understanding that he must remain in compliance with these terms
following the Separation Date. In the event that it should be proven in a court
of competent jurisdiction that Executive has materially violated any of the
terms of the Cooperation or Noncompete covenants or the Conflict of Interest and
Confidentiality Agreement and has failed to cure such breach following receipt
of written notice of same and a reasonable opportunity to cure, Executive shall
repay Intelsat, in addition to any other relief or damages to which Intelsat
might be entitled, the Separation Benefits described in subparagraph 1(b).

 

5. Nondisparagement

Executive hereby covenants and agrees that Executive will not at any time,
directly or indirectly, orally, in writing or through any medium including, but
not limited to, the press or other media, computer networks or bulletin boards,
or any other form of

 

3



--------------------------------------------------------------------------------

communication) disparage, defame, or otherwise damage or assail the reputation,
integrity or professionalism of Intelsat or any of the Intelsat Releasees.
Executive further agrees that if Executive breaches this nondisparagement
provision, Executive shall repay Intelsat the Separation Benefits described in
subparagraph 1(b).

 

6. References

All inquiries to Intelsat concerning Executive’s employment shall be directed to
the Intelsat Corporation Senior Vice President, Human Resources, who shall
confirm dates of employment, areas of responsibility, and level of compensation
of the Executive during Executive’s employment with Intelsat.

 

7. Miscellaneous

This Agreement is governed by the laws of the District of Columbia. If any of
the provisions of this Agreement are held to be illegal or unenforceable, the
Agreement shall be revised only to the extent necessary to make such
provision(s) legal and enforceable.

 

8. Return of Property

As of the Separation Date, Executive shall return to the Company all property
belonging to Intelsat, including, without limitation, all keys, access cards,
credit cards, passwords, access codes, and other information necessary to access
any computer or electronic database; all books, files, documents, and electronic
media; and all Company property of any kind that Executive has in his possession
or control, or that Executive obtained from the Company.

 

9. Entire Agreement

Executive agrees that this Agreement contains and comprises the entire agreement
and understanding between Executive and Intelsat regarding Executive’s
termination of employment; that there are no additional promises between
Executive and the Company other than those contained in this Agreement or any
continuing obligations other than those referenced in this Agreement; and that
this Agreement shall not be changed or modified in any way except through a
writing that is signed by both the Executive and the Company; provided, that the
obligations of Executive under the Shareholders Agreement remain in effect
without amendment by this Agreement.

The parties acknowledge that they have read the foregoing Agreement, understand
its contents, and accept and agree to the provisions it contains voluntarily and
knowingly, and with full understanding of its consequences.

 

4



--------------------------------------------------------------------------------

     

Intelsat Global, Ltd.

 

Intelsat Holdings, Ltd.

 

Intelsat, Ltd.

  /s/ Jeffrey P. Freimark     By   /s/ Phillip L. Spector   Jeffrey P. Freimark
      Phillip L. Spector         Executive Vice President and General Counsel
Date:   June 5, 2008     Date:   June 5, 2008

 

5